DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claims 1, 4, 7-8, 11, 14, 16-18, and 20 are objected to because of the following informalities:  The most recent amendment to the claims changed “a door” in the independent claims to become “a sectional door”; however, all other references to this door following that initial use of “a sectional door” still simply say “the door” instead of “the sectional door”.  While it is clear that these uses of “the door” are actually meaning “the sectional door”, these claims’ uses of “the door” could be amended so that they each say “the sectional door” for additional clarity.  The use of “the door” rather than “the sectional door” occurs five times in Claim 17, four times in each of Claims 1 and 11, three times in each of Claims 16 and 18, and once in each of Claims 4, 7-8, and 14, and 20.  Appropriate corrections are suggested but not required.
Claim 19 is objected to because of the following informalities:  This claim discusses “a GPS sensor in the pod” and then “a GPS sensor in the drone” and then “based on data from the GPS sensors”.  While it is clear that the use of “the GPS sensors” is referring back to those respective GPS sensors in both the pod and the drone, these limitations could be amended so that they instead say “a first GPS sensor in the pod”, “a second GPS sensor in the drone”, and “the first GPS sensor[[s]] in the pod and the second GPS sensor in the drone”, respectively, for additional clarity.  Appropriate corrections are suggested but not required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  These claims are dependent upon independent Claims 1 and 11, respectively, which include a step of actuating the motor to open and close the door responsive to an operation of the drone, but then these dependent claims bring in a limitation that states that the operation is determined to be within a predetermined distance of the pod.  However, it is not clear as to whether the operation itself, different from the drone, is located in this step (i.e. meaning that the operation but not necessarily the drone is determined to be within the predetermined distance of the pod, which if this is the case, may be missing a clarifying step describing how an operation’s position is detected) or whether this instead means that the operation is that the drone is within a predetermined distance of the pod.  For purposes of compact prosecution, Examiner is interpreting this limitation in Claims 2 and 12 to instead read “the operation is that the drone is determined to be within a predetermined distance of the pod” (at least based on the similar subject matter from dependent Claim 20 stating that the door opens when the drone is within a predetermined distance to the pod).  Appropriate corrections/clarifications are required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 11, 13, and 15 are rejected under 35 U.S.C. 103 as being obvious over Fisher et al. (US 2017/0021942, published 26 Jan 17), herein “Fisher”, in view of Official Notice (as evidenced by Applicant’s own specification’s Paragraphs 51 and 56).
Regarding Claims 1 and 11 (both Independent), Fisher discloses:
a drone pod (e.g. UAV pod 1000), comprising: (per Claim 1) / a method of deploying and recovering (“that allows for advantageous orientation for take-off and landing of a UAV”, Paragraph 17) a drone (e.g. UAV 1200), the method comprising the steps of: (per Claim 11)
providing a drone (e.g. UAV 1200); and (per Claim 11)
providing a drone pod (e.g. UAV pod 1000) including: (per Claim 11)
a pod shell including: (per Claim 1) / a pod shell with (per Claim 11) (e.g. see interior volume 1100 enclosed by various surfaces comprising the pod shell as per Figs. 10-13)
a base (“the UAV 1200 and landing surface 1102 are translated down into the interior volume 1100 for protective storage”, Paragraph 34; also see landing surface 104 per Fig. 1), (per Claim 1)
a top including an opening sized to receive a drone, and (per Claim 1) / a top including an opening sized to receive the drone, (per Claim 11) (“top opening 1104 of the interior volume 1100 for receipt (or launch) of a UAV 1200”, Paragraph 34)
a wall connecting the base and the top; (per Claim 1) (“side walls 1204 of the UAV pod 1000 (see FIG. 13)”, Paragraph 34)
a sectional door disposed in the opening in a closed position and including: a plurality of articulated panels with each panel hinged to an adjacent panel with the plurality of panels including a first end panel and a second end panel respectively disposed at opposite ends of the plurality of articulated panels, one of a pin and a roller extending from each side of each panel, a supporting track in receipt of each of the pins and rollers, a spring disposed between the pod shell and the door and biasing the door to the closed position; (per Claim 1) / a sectional door disposed in the opening in a closed position and including: a plurality of articulated panels with each panel hinged to an adjacent panel with the plurality of panels including a first end panel and a second end panel respectively disposed at opposite ends of the plurality of articulated panels, one of a pin and a roller extending from each side of each panel, a supporting track in receipt of each of the pins and rollers, a spring disposed between the pod shell and the door and biasing the door to the closed position, and (per Claim 11) (e.g. top cover 1002; also see obvious design choice/Official Notice discussion below)
a battery; (per Claim 1) (e.g. UAV pod battery 118 per Paragraph 23; “solar panels may charge at least one of a UAV pod battery and a VTOL UAV battery”, Paragraph 6)
a motor electrically connected to the battery and drivingly connected to the door; and (per Claim 1) / a motor drivingly connected to the door; and (per Claim 11) (e.g. “A UAV pod battery 118 may be enclosed in the UAV pod for recharging the UAV 102 and for providing power to the UAV pod 108 such as for use by the processor 114 and cover motor (not shown)”, Paragraph 23, “a UAV pod cover is included that is operable to open and close”, Paragraph 39, “wherein the top cover laterally translates across a top opening of the UAV pod when transitioning from the closed position to the open position”, Claim 12)
a computer programmed to actuate the motor to open and close the door responsive to an operation of the drone (per Claim 1) / actuating the motor to open and close the door responsive to an operation of the drone (per Claim 11) (“the two-part hinged cover may be positioned closed after the VTOL UAV is launched and returned to the open position before the VTOL UAV lands…the UAV pod processor may be configured to launch the UAV autonomously and without concurrent human intervention”, Paragraph 6, “A method of unmanned aerial vehicle (UAV) pod control includes rotating a UAV pod protective cover from a closed position to an open position, rotating a landing surface from storage position to a launch position and transmitting a launch command from a UAV pod transmitter to a UAV transceiver to launch the UAV autonomously and without concurrent active human intervention in response to a pre-programmed condition”, Paragraph 8, “A method of unmanned aerial vehicle (UAV) launch and control is also described that includes transmitting one of a plurality of missions to a two-rotor UAV seated in a UAV pod, launching the two-rotor UAV out of the UAV pod, monitoring a trajectory of the two-rotor UAV using a UAV pod transceiver in communication with a UAV pod processor, the UAV pod processor coupled to the UAV pod, and monitoring a battery status of the two-rotor UAV during flight. The method may also include providing re-routing instructions to the two-rotor UAV from the UAV pod and the re-routing instructions may include UAV instructions to return to the UAV pod for landing…the method may include…closing a UAV pod protective cover over the two-rotor UAV…opening the protective cover”, Paragraph 40).
Fisher’s door/cover is not particularly disclosed with any structural details that would enable it to be reasonably considered specifically a sectional door, yet alone a sectional door disposed in the opening in a closed position and including: a plurality of articulated panels with each panel hinged to an adjacent panel with the plurality of panels including a first end panel and a second end panel respectively disposed at opposite ends of the plurality of articulated panels, one of a pin and a roller extending from each side of each panel, a supporting track in receipt of each of the pins and rollers, a spring disposed between the pod shell and the door and biasing the door to the closed position.  However, the type of door used such as specifically using a sectional door versus another type of door, and whether it’s biased closed versus open or not at all, are merely matters of obvious design choice, because Applicant’s own specification fails to identify this particular type of door in this arrangement as a preferred type of door with particular advantages or unexpected results, and clearly includes an alternative configuration that uses a roll-up door design instead of a sectional door, so even the Applicant is effectively acknowledging that the type of door is not critical to the invention and that other door arrangements may be considered equivalents/alternatives/obvious variants that could perform the same task as a sectional door.  As far as biasing the door one way or another or not at all, this too is a matter of obvious design choice because the door would still work for its intended purpose so long as there is a motor to open or close the door in opposition to whatever bias exists (which ultimately is just one of three obvious-to-try variants that one of ordinary skill in the art would have reason to try before selecting the one that works best for their intended purpose: either biasing the door closed, biasing the door open, or having no bias at all).  Furthermore, Office takes Official Notice that sectional doors such as the ones described by these limitations are undeniably old and well known in the art, for example, as sectional garage doors (which are quite analogous because a pod’s door for a drone to go in/out of is the same exact concept as a garage’s door for a vehicle to go in/out of).  As evidence to this use of Official Notice, Applicant’s own specification Paragraph 51 specifically says that this example of a sectional door is “similar in nature to a sectional garage door”.  As such, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified the door/cover of Fisher so that it is specifically a sectional door disposed in the opening in a closed position and including: a plurality of articulated panels with each panel hinged to an adjacent panel with the plurality of panels including a first end panel and a second end panel respectively disposed at opposite ends of the plurality of articulated panels, one of a pin and a roller extending from each side of each panel, a supporting track in receipt of each of the pins and rollers, a spring disposed between the pod shell and the door and biasing the door to the closed position, as is merely a matter of obvious design choice as such doors are undeniably old and well known in the art as indicated by the Office’s use of Official Notice as evidenced by Applicant’s own specification’s Paragraph 51, because (a) Applicant has not particularly pointed out any particular advantage or unexpected result for having this type of door in this particular arrangement, (b) Applicant has stated that other types of doors can be used, and (c) Applicant has not indicated that this specific type of door is preferred over other types.
Regarding Claims 3 and 13, Fisher as modified by Official Notice renders obvious the drone pod of Claim 1 and the method of Claim 11, respectively, and Fisher further discloses:
further comprising (per Claim 3) / further comprising the steps of: (per Claim 13)
providing a battery within the pod; (per Claim 13) (e.g. UAV pod battery 118 per Paragraph 23; “solar panels may charge at least one of a UAV pod battery and a VTOL UAV battery”, Paragraph 6)
a battery charger electrically connected to the battery. (per Claim 3) / providing an inductive battery charger electrically connected to the battery; and (per Claim 13) (solar panels are a form of inductive charging; additionally: “to enable inductive charging (i.e., wireless charging) of the UAV's batteries”, Paragraph 33)
charging a drone battery wirelessly in the pod when the drone is within the pod (per Claim 13) (solar panel inductive charging is a form of wireless charging).
Regarding Claims 5 and 15, Fisher as modified by Official Notice renders obvious the drone pod of Claim 1 and the method of Claim 11, respectively, and Fisher further discloses:
further comprising (per Claim 5) / further comprising the steps of: (per Claim 15)
a wireless transceiver. (per Claim 5) / providing a wireless transceiver (per Claim 15) (“geographic survey data is downloaded to the UAV pod memory (block 422) such as by a wireless or wired transfer of the mission data to the UAV pod memory”, Paragraph 29)
allowing communication between the pod and the drone; and communicating data over the wireless transceiver (per Claim 15) (“the UAV selectively enclosed in the UAV pod for protection against the external environment when not in use, recharging and/or transferring data”, Paragraph 19, “geographic survey data is downloaded to the UAV pod memory (block 422) such as by a wireless or wired transfer of the mission data to the UAV pod memory”, Paragraph 29).
Claims 2, 6-7, 9-10, 12, 17, and 19-20 are rejected under 35 U.S.C. 103 as being obvious over Fisher in view of Official Notice (as evidenced by Applicant’s own specification’s Paragraphs 51 and 56), further in view of Lussier et al. (WO 2016/059555, published 21 Apr 16), herein “Lussier”.
Regarding Claims 2 and 12, Fisher as modified by Official Notice renders obvious the drone pod of Claim 1 and the method of Claim 11, respectively, and Fisher remains silent regarding, but Lussier renders obvious that the operation [that per independent Claims 1 and 11 is used as a trigger to actuate/-ing the motor to open the door] is that the drone is determined to be within a predetermined distance (e.g. height above) of the pod (“The tower or trailer can have a retractable "sun roof" type feature that can enable an opening to be made for VTOL takeoff/landing operations. Otherwise, the roof of the tower or trailer can be closed to prevent rain, snow, or dust from entering the system”, Paragraph 34, “Upon arriving at the launcher, the system can have rotated the carousel, for example, depending on hangar configuration, such that an empty hangar can be positioned at the top, ready to receive the returning VTOL UAV. The VTOL UAV can autonomously approach and land precisely in the center of the open VH with enough +/- tolerance accuracy such that it need not strike the walls of the VH and land safely within its walls before shutting down the rotors”, Paragraph 63, “UAV system 100 can include a UAV recovery feature. For example, the VHs 1 10 can facilitate the recovery of UAVs at the end of a flight. UAVs 1 18 can be vectored by known methods, e.g., GPS, to a latitude, longitude and altitude that can correspond to the center of VH 1 10 such that when the UAV arrives and hovers directly above a VH 1 10, it can then descend vertically into the VH 1 10, landing with some precision so that it can avoid touching the outer walls of the VH 1 10”, Paragraph 39, “When VTOL1 returns to the trailer, it can hover precisely over the VH deploy/retrieve position at 40' altitude, for example, and stabilize”, Paragraph 83).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the drone pod/method of Fisher so that the pod cover will open when the drone is proximate to the pod at the end of its mission, as is rendered obvious by Lussier, in order to minimize the time the drone must hover and wait for the pod to open, thus reducing its exposure to the elements and its energy expenditure.
Regarding Claim 6, Fisher as modified by Official Notice renders obvious the drone pod of Claim 1, and Fisher remains silent regarding, but Lussier teaches: further comprising a selectively actuatable door lock communicatively coupled to the computer (“Tower 104 containing UAV system 100 can be erected in an area to provide a security monitoring capability on a relatively long-term or even permanent basis, for example. Tower 104 can include security features, for example, a lockable hatch 106 to provide secure access to platform 108”, Paragraph 34, “UAV system 100 can include a command and control computer processor system that can perform a variety of controller functions, including power management, communications, launcher control, and system control, to name a few non-limiting examples. The command and control system can include known computer processors and other data processing and communications devices that are suitable for performing the above mentioned functions”, Paragraph 41).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the drone pod/method of Fisher so that the pod cover is selectively locked into its position (such as locked in closed position), as taught by Lussier, in order to minimize the likelihood of the drone being stolen from its storage location.
Regarding Claims 7 and 17, Fisher as modified by Official Notice renders obvious the drone pod of Claim 1, and the method of Claim 11, respectively, and Fisher remains silent regarding, but Lussier renders obvious:
further comprising (per Claim 7) / further comprising the steps of: (per Claim 17)
a door-open sensor mounted to the pod shell at a start of travel position of the first end panel of the door in an open position and communicatively coupled to the computer (per Claim 7) / providing a door-open sensor mounted to the pod shell at a start of travel position of the first end panel of the door in an open position; determining that the door is open based on data from the door-open sensor; (per Claim 17) (“Roof door is retracted exposing VH1 (top unit), door open sensor is activated telling system door is fully open and clear for VTOL takeoff”, Paragraph 76; note that while the door open sensor of Lussier does not specifically state that the sensor detects the door opening at a start of travel position of the first end panel of the door in an open position, this would be considered obvious to one of ordinary skill in the art because there are only so many finite obvious-to-try locations for locating a sensor that can detect whether a first end of a door is in a start of travel position versus an end of travel position, especially since the start of travel position when opening the door is the same position as the end of travel position when closing the door; also see discussion pertaining to obvious design choice/Official Notice as discussed in the rejection of independent Claims 1 and 11 above, which is not being repeated for the sake of brevity);
communicating a signal to the drone indicative of the door being open responsive to a determination that the door is open; and landing the drone inside the pod after receiving the signal indicative of the door being open (per Claim 17) (“the command and control computer system can be wired from a computer, located on tower 104, for example, to individual VHs 1 10 within the VHC launcher 102. These wired signal paths can provide individual address capability from the command and control computer system to individual VHs with individual VTOLs within them”, Paragraph 44, “the VTOL can provide an alert to the remote operator that it is proceeding back to the launcher and can do so autonomously. Upon arriving at the launcher, the system can have rotated the carousel, for example, depending on hangar configuration, such that an empty hangar can be positioned at the top, ready to receive the returning VTOL UAV. The VTOL UAV can autonomously approach and land precisely in the center of the open VH with enough +/- tolerance accuracy such that it need not strike the walls of the VH and land safely within its walls before shutting down the rotors”, Paragraph 63, “VH1 is moved from stowed position (e.g., forward of trailer) to deploy/retrieve position (e.g., aft of trailer under retractable roof)”, Paragraph 74).
It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the drone pod/method of Fisher so that a door-open sensor provides a signal to the drone when the door of the pod is fully open, as is rendered obvious by Lussier, in order to ensure that the drone does not attempt to land inside the pod at the end of its mission until it is clear that the roof of the pod is completely open and thus able to safely allow the drone to enter the pod, thus reducing likelihood of damage to the drone that may occur if it tried to land before the door was completely open.
Regarding Claims 9-10 and 19-20, Fisher as modified by Official Notice renders obvious the drone pod of Claim 1 (per Claims 9-10) and the method of Claim 11 (per Claims 19-20), and Fisher remains silent regarding, but Lussier renders obvious:
further comprising (per Claims 9-10) / further comprising the step/-s of: (per Claims 19-20)
a GPS sensor communicatively coupled to the computer and the computer further programmed to use data from the GPS sensor to determine a distance between the drone and the pod (per Claim 9); and a drone proximity sensor, distinct from the GPS sensor, communicatively coupled to the computer (per Claim 10, dependent on Claim 9) / providing a GPS sensor in the pod; providing a GPS sensor in the drone; and determining a distance between the pod and the drone based on data from the GPS sensors (per Claim 19) (“The tower or trailer can have a retractable "sun roof" type feature that can enable an opening to be made for VTOL takeoff/landing operations”, Paragraph 34, “UAV system 100 can include a UAV recovery feature. For example, the VHs 1 10 can facilitate the recovery of UAVs at the end of a flight. UAVs 1 18 can be vectored by known methods, e.g., GPS, to a latitude, longitude and altitude that can correspond to the center of VH 1 10 such that when the UAV arrives and hovers directly above a VH 1 10, it can then descend vertically into the VH 1 10, landing with some precision so that it can avoid touching the outer walls of the VH 1 10”, Paragraph 39, “UAV system 100 can include a command and control computer processor system that can perform a variety of controller functions, including power management, communications, launcher control, and system control, to name a few non-limiting examples”, Paragraph 41, “Upon arriving at the launcher, the system can have rotated the carousel, for example, depending on hangar configuration, such that an empty hangar can be positioned at the top, ready to receive the returning VTOL UAV. The VTOL UAV can autonomously approach and land precisely in the center of the open VH”, Paragraph 63, “The UAV's camera could be pointed directly downward and in the forward orientation and used in conjunction with the GPS to bring the UAV over the landing point. The GPS could be used to get the UAV in video range of the target and then the video camera and software could use object recognition to align the target with a known image to guide and hold the UAV over the landing zone”, Paragraph 84; also see obvious design choice discussion below);
actuating the motor to open the door when the drone is within a predetermined distance (e.g. height above) of the pod (per Claim 20, dependent on Claim 19) (“The tower or trailer can have a retractable "sun roof" type feature that can enable an opening to be made for VTOL takeoff/landing operations. Otherwise, the roof of the tower or trailer can be closed to prevent rain, snow, or dust from entering the system”, Paragraph 34, “Upon arriving at the launcher, the system can have rotated the carousel, for example, depending on hangar configuration, such that an empty hangar can be positioned at the top, ready to receive the returning VTOL UAV. The VTOL UAV can autonomously approach and land precisely in the center of the open VH with enough +/- tolerance accuracy such that it need not strike the walls of the VH and land safely within its walls before shutting down the rotors”, Paragraph 63, “UAV system 100 can include a UAV recovery feature. For example, the VHs 1 10 can facilitate the recovery of UAVs at the end of a flight. UAVs 1 18 can be vectored by known methods, e.g., GPS, to a latitude, longitude and altitude that can correspond to the center of VH 1 10 such that when the UAV arrives and hovers directly above a VH 1 10, it can then descend vertically into the VH 1 10, landing with some precision so that it can avoid touching the outer walls of the VH 1 10”, Paragraph 39, “When VTOL1 returns to the trailer, it can hover precisely over the VH deploy/retrieve position at 40' altitude, for example, and stabilize”, Paragraph 83).
While it is critical for the drone to have its own positioning sensor (such as a GPS) for localization/navigation, it is merely a matter of obvious design choice to utilize another GPS or the like in the pod itself, because even though the pod being mounted to a motor vehicle is shown in Applicant’s Fig. 1 where the pod is mounted to a car, this embodiment is not particularly claimed, and in the case that the pod is mounted to a car, it is likely that said car already has a GPS onboard for its own navigation purposes, and if that’s the case then it’s merely duplication of parts to put another GPS or the like onboard the pod as well, perhaps for redundancy reasons.  Similarly, the pod might be mounted to a structure that doesn’t move (i.e. stationary) and/or mounted to a structure that already has a known position, and in either of those cases then it’s unnecessary to provide the pod its own GPS unless it’s being utilized for redundancy (which again is merely duplication of parts).  Finally, other sensors can be utilized by the pod and/or the drone other than a GPS to be equally successful in determining the drone’s distance away from the pod and/or the pod’s distance away from the drone (for example, a rangefinder, LIDAR, Radar, stereo camera, etc.), and Applicant hasn’t provided any specific advantages or unexpected results that come from using GPS, so it appears merely another matter of obvious design choice to specifically have a GPS on both the drone and the pod instead of using an alternative positioning/ranging sensor for one or both of these, or for only having one of these in the drone and not having one of these in the pod whenever the pod is mounted somewhere that already can determine its own position or has a known position or remains stationary.  As such, it would have been obvious to one of ordinary skill in the art at the time of filing to have initially further modified the drone pod/method of Fisher so that the distance between the pod and the drone can be calculated based on data from a pair of GPS sensors, as is rendered obvious by Lussier, in order to provide situational awareness of where the drone is in comparison to the pod, particularly for aiding in figuring out an appropriate time to open up the door to the pod upon the drone’s return, and it would have been further obvious to one of ordinary skill in the art at the time of filing to have further modified the drone pod/method of Fisher so that the pod cover will open when the drone is proximate to the pod at the end of its mission, as is rendered obvious by Lussier, in order to minimize the time the drone must hover and wait for the pod to open, thus reducing its exposure to the elements and its energy expenditure.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being obvious over Fisher in view of Official Notice (as evidenced by Applicant’s own specification’s Paragraphs 51 and 56), further in view of Wankewycz (WO 2017/029611, published 23 Feb 17).
Regarding Claims 4 and 14, Fisher as modified by Official Notice renders obvious the drone pod of Claim 1 and the method of Claim 11, respectively, and Fisher remains silent regarding, but Wankewycz teaches:
further comprising (per Claim 4) / further comprising the steps of: (per Claim 14)
a docking station sensor (per Claim 4) / providing a docking station sensor (per Claim 14)
and the computer further programmed to detect a presence of the drone within the pod based on data from the docking station sensor and to actuate the motor to close the door based on the data from the docking station sensor indicating the presence of the drone within the pod (per Claim 4) / responsive to a presence of the drone within the pod; determining that the drone is within the pod based on data from the docking station sensor; and actuating the motor to close the door responsive to the data from the docking station sensor indicating the presence of the drone within the pod (per Claim 14) (“The UAV position detector unit 590 includes a set of weight sensors 595, which are placed below different outer parts of the UAV landing platform 592. In use, the UAV landing platform 592 acts to receive a UAV, wherein the UAV exerts its weight on parts of the landing platform 592. The weight sensors 595 act to measure the weight being exerted on the different corresponding outer parts of the landing platform 592. The different readings of the weight sensors 595 act to determine the position of the UAV, especially when the UAV is not positioned at its desired area. If the UAV position is at the desired position, it can block the closing of covers of the UAV protection storage device”, Page 75 Line 16 to Page 76 Line 2).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the drone pod/method of Fisher so that the pod utilizes a docking station sensor that when detecting a drone docked at the pod will then close the door of the pod, as taught by Wankewycz, in order to minimize the likelihood of the drone being damaged by weather elements and/or from being stolen from its storage location.
Claims 8, 16, and 18 are rejected under 35 U.S.C. 103 as being obvious over Fisher in view of Official Notice (as evidenced by Applicant’s own specification’s Paragraphs 51 and 56), Lussier, and Wankewycz, further in view of Luo et al. (CN 204078077, published 7 Jan 15), herein “Luo”.
Regarding Claims 8, 16, and 18, Fisher as modified by Official Notice teaches the method of Claim 11 (per Claim 16), and Fisher as modified Official Notice and further modified by Lussier renders obvious the drone pod of Claim 7 (per Claim 8) and the method of Claim 17 (per Claim 18), and Fisher remains silent regarding, but Lussier and Wankewycz further render obvious:
further comprising (per Claim 8) / further comprising the steps of: (per Claims 16 and 18)
providing a selectively actuatable door lock having a first condition in a locked mode and a second condition in an unlocked mode; actuating the door lock to place it in the locked mode responsive to a determination that the door is closed (per Claim 16) (“Tower 104 containing UAV system 100 can be erected in an area to provide a security monitoring capability on a relatively long-term or even permanent basis, for example. Tower 104 can include security features, for example, a lockable hatch 106 to provide secure access to platform 108”, Paragraph 34, “UAV system 100 can include a command and control computer processor system that can perform a variety of controller functions, including power management, communications, launcher control, and system control, to name a few non-limiting examples. The command and control system can include known computer processors and other data processing and communications devices that are suitable for performing the above mentioned functions”, Paragraph 41 of Lussier; also see obviousness discussion below pertaining to Luo);
providing a docking station sensor responsive to a presence of the drone within the pod; determining that the drone is within the pod based on data from the docking station sensor; actuating the motor to close the door responsive to the determination that the drone is within the pod; (per Claim 18) (“The UAV position detector unit 590 includes a set of weight sensors 595, which are placed below different outer parts of the UAV landing platform 592. In use, the UAV landing platform 592 acts to receive a UAV, wherein the UAV exerts its weight on parts of the landing platform 592. The weight sensors 595 act to measure the weight being exerted on the different corresponding outer parts of the landing platform 592. The different readings of the weight sensors 595 act to determine the position of the UAV, especially when the UAV is not positioned at its desired area. If the UAV position is at the desired position, it can block the closing of covers of the UAV protection storage device”, Page 75 Line 16 to Page 76 Line 2 of Wankewycz).
It would have been obvious to one of ordinary skill in the art at the time of filing to have initially further modified the drone pod/method of Fisher so that the pod cover is selectively locked into its position (such as locked in closed position), as taught by Lussier, in order to minimize the likelihood of the drone being stolen from its storage location, and it would have been obvious to one of ordinary skill in the art at the time of filing to have then further modified the drone pod/method of Fisher so that the pod utilizes a docking station sensor that when detecting a drone docked at the pod will then close the door of the pod, as taught by Wankewycz, in order to minimize the likelihood of the drone being damaged by weather elements and/or from being stolen from its storage location.
However, the combination of Fisher, Lussier, and Wankewycz remain silent as to, but Luo teaches:
a door-closed sensor mounted to the pod shell at an end of travel position of the second end panel of the door in the closed position and communicatively coupled to the computer (per Claim 8) / providing a door-closed sensor mounted to the pod shell at an end of travel position of the second end panel of the door in the closed position; and determining that the door is closed based on data from the door-closed sensor (per Claim 16) / providing a door-closed sensor mounted to the pod shell at an end of travel position of the second end panel of the door in the closed position; and determining that the door is closed based on data from the door-closed sensor (per Claim 18) (“opening and closing of the door driven by the motor 7, the driving signal of the motor provided by the electric control system of unmanned, installed at the rotating angle of motor control shaft structure on the left and right supporting frame, a sensor for detecting the door open position thereof. is suitable for multiple vehicle types and different output signal range, can adjust the aerial output signal through a gear transmission mechanism or belt transmission mechanism so as to reach the design requirement of door opening and closing angle”, Paragraph 27; also see discussion pertaining to obvious design choice/Official Notice as discussed in the rejection of independent Claims 1 and 11 above, which is not being repeated for the sake of brevity).
It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the drone pod/method of Fisher so that the pod contained a sensor that could detect that the door to the pod was closed, as taught by Luo, in order to provide a trigger to a locking mechanism for securing the drone in the pod as already described above per the modification utilizing Lussier.
Response to Arguments
Applicant's remarks/arguments/amendments filed 1 Sep 22 have been fully considered but they are not fully persuasive.
Firstly, Applicant’s remarks state that the United States (US) was the receiving Office for the PCT filing (as the instant application is the national stage entry of said PCT application) and hence no certified copy of the PCT application is required in order to receive the priority of the PCT application.  Examiner acknowledges this (as was stated in the interview held 7 Jun 22), and thus the record should be clear that the instant application’s effective filing date is in the fact the filing date of that PCT application.  It should be noted, however, that the prior art references utilized in the prior art rejections of both the past and instant Office action all predate (i.e. were published and/or filed before) the filing date of that PCT application.
Secondly, Applicant’s remarks state that the corrective amendments made to the claims should enable the withdrawal of the previously made 35 USC 112(b) rejections.  While this is generally true, the previously made 35 USC 112(b) rejection against Claims 2 and 12 was not corrected completely, and thus this particular rejection was not withdrawn, although it has been modified in view of the amendments made to the claims.
Thirdly, relating to the prior art rejections of the previous Office action, Applicant’s remarks indicate that Fig. 10 of Fisher includes a “roller top” cover (1002), and thus Fisher does not disclose or suggest a “sectional” door nor the specific details added to at least the independent claims relating to this specific type of door arrangement, and that the additional prior art of record also fails to disclose this specific type of door arrangement.  Examiner agrees that this amendment is sufficient to overcome the previously made 35 USC 102 rejections using Fisher alone; however, Examiner holds that this amendment only incorporates undeniably old and well known in the art features that would be considered at best merely a matter of obvious design choice, and thus the previously made 35 USC 102/103 prior art rejections have been amended within the instant Office action to address this amendment by including a taking of Official Notice in conjunction with several obvious design choices (and thus the conversion of any previously made 35 USC 102 anticipation rejections into 35 USC 103 obviousness-based rejections).  It should be noted that this taking of Official Notice (in conjunction with the obvious design choice rationales) is actually evidenced by the Applicant’s own specification, particularly Paragraph 51, which actually describes the sectional door option as simply one example of a type of door that could be used and further describes the sectional door option as “similar in nature to a sectional garage door”.  As such, the claims are still considered obvious in view of the prior art of record under 35 USC 103.  Therefore, this instant Office action is considered FINAL.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1800hrs, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS E WORDEN/Primary Examiner, Art Unit 3663